PER CURIAM:
In November 1988, the accused was tried by a general court-martial at Lackland Air Force Base, Texas. Contrary to his pleas, he was found guilty of wrongful use of cocaine and wrongful use of marijuana, in violation of Article 112a, Uniform Code of Military Justice, 10 USC § 912a. The members of his court-martial sentenced him to a bad-conduct discharge, hard labor without confinement for 3 months, and reduction to airman first class. The convening authority approved the sentence. On November 17,1989, in an unpublished opinion, 1989 WL 148899, the Court of Military Review set aside the findings and sentence and authorized a rehearing.
The Judge Advocate General of the Air Force certified the following question for *232review pursuant to Article 67(b)(2), UCMJ, 10 USC § 867(b)(2):
WHETHER THE AIR FORGE COURT OF MILITARY REVIEW ERRED BY HOLDING THAT THE GOVERNMENT COULD NOT INTRODUCE, IN REBUTTAL, URINALYSIS TEST RESULTS WHICH WERE BELOW THE DEPARTMENT OF DEFENSE CUTOFF LEVEL WHERE SUCH HOLDING IS CONTRARY TO THE INTENT OF THE DRAFTERS OF THE APPLICABLE DIRECTIVE.
Government appellate counsel have attached to their brief in support of this certified question a memorandum dated January 8, 1990, from a purported drafter of Department of Defense Directive 1010.1, “Drug Abuse Testing Program,” 28 December 1984. This memorandum adopts the Government’s construction of this regulation which was rejected by this Court in United States v. Arguello, 29 MJ 198 (CMA 1989), and later in United States v. Joyner, 29 MJ 209 (CMA 1989), and by the court below in resolving this case in favor of the accused.
We hold that the Court of Military Review did not err in reversing the accused’s conviction for drug use on the basis of DOD Directive 1010.1. Its opinion properly followed the decisions of this Court in Arguello and Joyner. The memorandum proffered by appellate government counsel to show a contrary regulatory intent was improperly filed as an evidentiary attachment in this case. Cf. Rule 24, Rules of Practice and Procedure, United States Court of Military Appeals. See generally Rule 30, supra. Moreover, regulatory intent is not a matter which this Court can take judicial notice of under Mil. R. Evid. 201A, Manual for Courts-Martial, United States, 1984. Cf. United States v. Mead, 16 MJ 270 (CMA 1983). Finally, the persuasiveness of a memorandum prepared almost 6 years after promulgation of the questioned regulation at the request of appellate government counsel is not great. See Palmer v. Hoffman, 318 U.S. 109, 63 S.Ct. 477, 87 L.Ed. 645 (1943). Cf. United States v. Robinson, 6 USCMA 347, 351, 20 CMR 63, 67 (1955). See generally 2A Sutherland Stat. Const. § 48.12 (4th ed.)
Accordingly, the certified question is answered in the negative.
The decision of the United States Air Force Court of Military Review setting aside the findings and sentence is affirmed.